SOLAR ENERGY SOURCES INC.

Suite 1400 – 1500 West Georgia Street

Vancouver, BC, Canada

V6G 2Z6

July 15, 2006

 

Société d’Energie Solaire S.A.

Route de Saint-Julien 129

CH – 1228 Plan-les-Ouates

Switzerland

Dear Sirs/Mesdames

Re:

Proposed Acquisition by Solar Energy Sources Inc., formerly Electric Network.com
Inc. (“Solar Energy”), of Société d’Energie Solaire S.A. (“SES”)

                              We refer to the Letter of Intent dated May 15,
2006, as amended by the Letter Agreement dated June 15, 2006 (the “Term Sheet”),
between Solar Energy and SES, which outlines the terms of a transaction relating
to the purchase by Solar Energy of all of the issued and outstanding shares of
SES.

Solar Energy is requesting that SES agree to immediately amend the terms of the
Term Sheet on the terms and subject to the conditions described in this letter
which, if accepted, executed and delivered by SES, will form a binding agreement
between Solar Energy and SES.

 

The terms and conditions of this agreement are as follows:

 

1.

The Section entitled “Due Diligence” of the Term Sheet is hereby deleted in its
entirety and replaced with the following:

“Commencing immediately, Solar Energy Sources Inc. will carry out its due
diligence investigations which will include access to the intellectual property,
the people and the financial records of SES under an appropriate confidentiality
agreement. The transaction will either close or not, depending on the outcome of
the due diligence. Solar Energy Sources Inc. must advise SES in writing whether
it will proceed with the transaction on or before 5:00 p.m. on August 15th,
2006.”

 

2.

The Section entitled “Deposit” of the Term Sheet is hereby deleted in its
entirety and replaced with the following:

“Concurrently with the signing of this Term Sheet, Solar Energy Sources Inc.
will arrange for a deposit of CHF1million into a trust account. These monies
will be released to SES upon the signing of a definitive Share Exchange
Agreement and will be held in trust by a Geneva lawyer of reputable standing
until the closing of the share exchange. In the event that SES or any vendor
breaches a term of the Share Exchange Agreement, SES will forthwith return the
full amount of the deposit to Solar Energy Sources Inc. or if Solar Energy
Sources Inc. elects to terminate the Share Exchange Agreement or if the Share
Exchange agreement is not signed by August 15th, 2006.”

 

D/CZM/880817.1

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

 

3.

The Section entitled “Proposed Timing” of the Term Sheet is hereby deleted in
its entirety and replaced with the following:

“The objective is to negotiate a simple transaction and close it as soon as
possible with minimum disruption to the Business. The parties will use their
commercially reasonable best efforts to maintain the following schedule:

May 15th, 2006

Settle Term Sheet, sign Confidentiality Agreement

May 15th, 2006

Commence due diligence

August 15th, 2006

Sign Share Exchange Agreement

August 31st, 2006

Closing”

 

4.

All references to “Electric Network.com Inc.” set out in the Term Sheet are
hereby replaced with the term “Solar Energy Sources Inc”.

With the exception of the foregoing, all of the terms and conditions of the Term
Sheet remain in full force and effect.

If you agree to the above terms, kindly sign a copy of this letter signifying
your approval and acceptance and return a fully executed letter to Clark Wilson
LLP (Facsimile: 604-687-6314 Attention: Virgil Hlus) as soon as possible.

Your truly,

SOLAR ENERGY SOURCES INC.

 

Per:

/s/ John Veltheer                                        

 

Authorized Signatory

 

The undersigned hereby agree to the foregoing terms and conditions of this
agreement as of the date first written above.

SOCIÉTÉ D’ENERGIE SOLAIRE S.A.

 

Per:

/s/ Sandrine Crisafulli                                

 

Authorized Signatory

 

 

Name: Sandrine Crisafulli

 

 

Title: directrice

 

 

All of the shareholders of SOCIÉTÉ D’ENERGIE SOLAIRE S.A., represented by Mr.
Daniel Erné who is signing this letter on their behalf.

 

 

D/CZM/880817.1

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

WITNESSED BY:

                                                                               
Name
                                                                               
Address
                                                                               

                                                                               
Occupation

)
)
)
)
)
)
)
)
)
)





/s/ Daniel Erne
                                                                               
DANIEL ERNÉ

 

 

 

 

 

 

D/CZM/880817.1

 

 

 